Citation Nr: 1411162	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2013 the Board remanded this case for further development.  The remand directives have been fully carried out by the RO.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is in the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the merits of the claim.

At his September 2013 Board Hearing, the Veteran reported that his service connected knee disability had worsened since the last examination in December 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current severity of his knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran also testified that he currently receives treatment at the VA medical center (VAMC) in Memphis, Tennessee.  VA treatment records associated with the claims file are current only as July 19, 2011, and more recent records are not available on Virtual VA.  Updated VA medical records must be obtained.  The Veteran also testified that he completed an agility test administered by the sheriff's office of in Memphis, Tennessee in 2008 or 2009 in connection with an application for employment.  He stated that he was denied employment due to his knee disability.  On remand, the RO should make a reasonable attempt to procure these records.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify or submit any additional pertinent evidence in support of his claim.  Any non-duplicative VA and private treatment records since July 19, 2011, must be obtained and physically or electronically associated with the claims file.

2.  Obtain any available records from the sheriff's department in Memphis, Tennessee related to an application for employment in 2008 or 2009, to include records of any agility tests that were conducted.  If no relevant records exist, or no response is received to the request within a reasonable period, then the claims file should be so annotated and the Veteran notified.

3.  Then, schedule the Veteran for an examination to assess the current severity of his left knee disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted and all findings reported.

a) The examiner is to report the ranges of left knee extension and flexion.  The examiner is also to determine whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  In this regard, the examiner should report the point in flexion and extension when pain is demonstrated. 

b) The examiner is also to report whether there is subluxation or lateral instability; and if present, the severity of the subluxation or instability.

4.  Then readjudicate the claim.  If the decision remains adverse, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

